Citation Nr: 1734440	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability, claimed as emphysema due to exposure to fumes from airplane fuel.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2014 and May 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  


FINDING OF FACT

A lung disability, to include emphysema and chronic obstructive pulmonary disorder (COPD), was not incurred during service and is not attributable to service.  


CONCLUSION OF LAW

A lung disability, to include emphysema and COPD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  The reports of the examinations include sufficient evidence to accurately adjudicate the claim decided here.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.FR. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for a Lung Disability 

The Veteran claims that he incurred a lung disability during service as the result of inhalation of fumes from jet fuel.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA reports and opinions dated in October 2012 and December 2015.  This evidence demonstrates a current lung disability and exposure to jet fuel during service.  The October 2012 and December 2015 reports, in addition to VA treatment records dated during the appeal period, note the diagnoses of emphysema and chronic obstructive pulmonary disease (COPD).  Further, the record documents exposure to jet fuel and the inhalation of fumes during service.  The STRs do not "note" any complaints, diagnoses, or treatment for lung disability.  Nevertheless, service personnel records and lay evidence demonstrate that the Veteran inhaled jet fuel fumes during service while serving in the U.S. Air Force as a fuel specialist.  The Board finds the Veteran's lay assertions regarding exposure to be of probative value because as a lay person he is competent to describe what he observed and sensed during service, such as inhaling fumes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nevertheless, the preponderance of the evidence of record indicates that the current emphysema and COPD are not related to the inhalation of jet fuel fumes during service.  As noted earlier, the STRs are negative for lung disorder, although the Veteran did complain of chest pain in July 1969.  The November 1969 discharge reports of medical examination and history are negative for lung disability.  In the report of medical history, the Veteran noted his history of chest pain while exercising, but also indicated no breathing problems such as shortness of breath.  The report of medical examination, which notes the complaints of chest pain during exercise, noted the Veteran's lungs as normal on examination.  The record contains no evidence indicating a lung disability in the years following service.  The earliest evidence addressing the lungs is noted in private treatment records dated in the mid 2000s, which note complaints of breathing difficulty, but which also note the lungs as normal.  Indeed, the earliest post-service evidence of lung disability is found in February 2012 private treatment records, dated over 42 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  This evidence notes the diagnosis and treatment of COPD.

Thus, no evidence dated between January 1970 and February 2012 indicates that the Veteran then had chronic lung disability.  The record does not document the existence of chronic lung disability during service or for many years following service.  The preponderance of the evidence indicates that, for approximately 42 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity in the lungs, such as emphysema or COPD.  Indeed, the evidence demonstrates that lung disability is not due to service.  

Moreover, the preponderance of the evidence addressing the issue of nexus indicates no relationship between service and current lung disability.  The record contains two statements from physicians addressing this issue.  The first statement is from the October 2012 VA examiner.  This examiner indicated that lung disability was likely due not to inhalation of fumes in service, but to the Veteran's "significant pack-year history of smoking."  Similarly, the December 2015 VA opinion, which the Board sought because the October 2012 examiner did not specifically address COPD, does not favor the claim.  The examiner stated that it was unlikely that fumes caused lung disability, and more likely that smoking did.  As with the October 2012 examiner, the December 2015 examiner indicated a review of the claims file.  As these opinions are based on the evidence of record and are explained, they are persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support these examiners' opinions as the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert, supra.  

In assessing the claim here, the Board has considered the lay assertions of record from the Veteran.  As indicated earlier, he is competent to report what he observed and sensed during service, such as handling jet fuel and inhaling its fumes.  See Jandreau, supra.  However, with regard to the issue of etiology, the VA medical evidence is more credible.  The development of lung disability is a complex medical issue concerning the internal functioning of the lungs, which are issues beyond the Veteran's capacity for observation or sensation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As the medical evidence is more credible, it is of more probative value.  And this evidence preponderates against the notion that current lung disability is related to service.  See Alemany, supra.  

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lung disability, to include emphysema and COPD, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


